Title: From Benjamin Franklin to William Carmichael, 12 April 1781
From: Franklin, Benjamin
To: Carmichael, William


Dear Sir,
Passy, April 12. 1781
I received your Favour by M. Cabarrus, & should have been glad if I could have rendred him any Service here. He appears an amiable Man, and expert in Affairs.— I have also your obliging Letters of the 28th of February and the 12th & 30th of March. I thank you much for your friendly Hints of the Operations of my Enemies, and of the means I might use to defeat them. Having in view at present no other Point to gain but that of Rest, I do not take their Malice so much amiss, as it may farther my Project, and perhaps be of some Advantage to you. Lee and Izard are open & so far honourable Enemies, the Adams’s, if Enemies, are more cover’d. I never did any of them the least Injury, and can conceive no other Source of their Malice but Envy. To be sure, the excessive Respect shown me here by all Ranks of People, & the little Notice taken of them, was a mortifying Circumstance, but it was what I could neither prevent or remedy. Those who feel Pain at seeing others enjoy Pleasure, and are unhappy because others are happy, must meet daily with so many Causes of Torment, that I conceive them to be already in a State of Damnation, and on that Account I ought if I could to drop all Resentment with regard to those two Gentlemen. But I cannot help being concern’d at the Mischief their ill Tempers will be continually doing in our publick Affairs, whenever they have any Concern in them.
I remember the Maxim you mention of Charles V. yo y el Tiempo; and have somewhere met with an Answer to it in this Distich

I and Time ’gainst any two.
Chance & I ’gainst Time and you.

and I think the Gentlemen you have at present to deal with, would do wisely to guard a little more against certain Chances—
The Price of the Bibliotheca Hispana is too high for me. I thank you for the Gazettes you sent me by the Ambassadors Courier. I received none by the last. I shall be exceeding glad to receive the Memoires of the Sociedad Economica and the Works on Political Oeconomy of its Founder.— The Prince of Maceran, with several other Persons of his Nation, did me honour of breakfasting with me on Monday last, when I presented the Compliments you chargd me with.
Mr Cumberland has not yet arriv’d at Paris as far as I have heard.
The Discontents in our Army have been quieted. There was in them not the least Disposition of revolting to the Enemy.
I thank you for the Maryland Captain’s News, which I hope will be confirmed. They have heard something of it in England, as you will see by the Papers, and are very uneasy about it, as well as about their News from the East Indies.
Neither Mr Jay’s Letter or yours mention any thing of my Paying the Courier, any Money. He speaks of wanting 50 Louis. I suppose I must give him some part if not the whole.— I am ever, my dear Friend, Yours affectionately
B F
